Exhibit 10.1
June 6, 2008
GenVec, Inc.
65 West Watkins Mill Road
Gaithersburg, MD 20878
Ladies and Gentlemen:
     The undersigned (the “Investor”) hereby confirms and agrees with you as
follows:
     1. This Purchase Agreement (the “Agreement”) is made as of the date hereof
between GenVec, Inc., a Delaware corporation (the “Company”), and the Investor
that is a signatory to this Agreement.
     2. The Company has authorized the sale and issuance of up to 11,258,279
shares of its common stock (the “Offered Shares”), par value $0.001 per share
(the “Common Stock”), and warrants to purchase up to 2,251,654 shares of Common
Stock (the “Offered Warrants”) (the “Offering”). The Offered Shares and the
Offered Warrants shall be sold together as units, each unit consisting of one
Offered Share and one Offered Warrant (the “Warrant”) to purchase 0.2 of a share
of Common Stock (such units are referred to herein individually as the “Offered
Security” and collectively as the “Offered Securities”). The exercise price of
the Warrants is $2.016 per share. The Offering is being made pursuant to an
effective shelf registration statement on Form S-3 (SEC File No. 333-140373).
     3. The Company and the Investor agree that the Offering is being made
subject to the execution by the Company and the Placement Agents of the
Placement Agency Agreement, delivery of the free writing prospectus dated the
date hereof, delivery of the base prospectus relating to the Offered Securities,
delivery of the preliminary prospectus dated the date hereof and delivery of
additional offering information, including pricing information. The Company and
the Investor agree that the Investor will purchase from the Company and the
Company will issue and sell to the Investor the number Offered Securities set
forth below the Investor’s name on Schedule I hereto, at a purchase price of
$1.51 per share, pursuant to the Terms and Conditions for Purchase of Offered
Securities attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein. The Investor acknowledges that the Offering is not being
underwritten by the Placement Agents and that there is no minimum offering
amount. Shares of Common Stock will be credited to the Investor using customary
book-entry procedures. The executed Warrant will be delivered pursuant to the
terms thereof.
     4. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company,
(b) except as set forth on Schedule II hereto, neither it, nor any group of
which it is a member or to which it is related, beneficially owns (including the
right to acquire or vote) any securities of the Company and (c) it is not a, and
it has no direct or indirect affiliation or association with any, FINRA member
as of the date hereof.
     5. The Investor confirms that it has had full access to all filings made by
the Company with the Securities and Exchange Commission, including the
registration statement and base prospectus relating to the Offered Securities,
and the documents incorporated by reference therein, and that it was able to
read, review, download and print each such filing.

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                 
 
  Name of Investor:                          
 
               
 
      By:        
 
         
 
   
 
               
 
      Name:        
 
         
 
   
 
               
 
      Title:        
 
         
 
   

          AGREED AND ACCEPTED:    
 
        GENVEC, INC.    
 
       
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

2



--------------------------------------------------------------------------------



 



SCHEDULE I
SCHEDULE OF INVESTORS

         
 
  Name of Investor:    
 
       
 
 
 
   
 
       
 
  Name of Individual Representing Investor:    
 
       
 
 
 
   
 
       
 
  Title of Individual Representing Investor:    
 
       
 
 
 
   

             
 
  Address:        
 
     
 
   
 
           
 
  Telephone:        
 
     
 
   
 
           
 
  Telecopier:        
 
     
 
   
 
           

                  Number of   Number of   Price Per   Aggregate Offered Shares  
Offered Warrants   Offered Securities   Purchase to Be Purchased    to be
Purchased    In Dollars       Price   
 
      $___     $  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SCHEDULE OF BENEFICIAL OWNERSHIP
     Please provide the number of securities of GenVec, Inc. that you or your
organization will own immediately after Closing, including those Offered
Securities purchased by you or your organization pursuant to this Purchase
Agreement and those securities purchased or acquired by you or your organization
through other transactions and provide the number of securities that you have or
your organization has the right to acquire within 60 days of Closing:
 
 

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF OFFERED SECURITIES
     1. Agreement to Sell and Purchase the Offered Securities; Placement Agent.
     1.1 Upon the terms and subject to the conditions hereinafter set forth, at
the Closing (as defined in Section 2 below), the Company will sell to the
Investor, and the Investor will purchase from the Company, the number of shares
of Common Stock and the number of Warrants set forth on Schedule I of this
Agreement below such Investor’s name at the purchase price set forth therein.
     1.2 The Company may enter into agreements similar to this Agreement with
certain other investors (the “Other Investors”) and expects to complete sales of
Offered Securities to them. (The Investor and the Other Investors hereinafter
collectively are referred to as the “Investors,” and this Agreement and the
agreements executed by the Other Investors are hereinafter collectively referred
to as the “Agreements”). The Company may accept or reject any one or more
Agreements in its sole discretion.
     1.3 The Company has entered into a Placement Agency Agreement (the
“Placement Agency Agreement”) dated the date hereof with Merriman Curhan Ford &
Co. and Boenning & Scattergood, Inc. in their capacities as Placement Agents for
the Offering (together, the “Placement Agents”), and the Company has agreed to
pay the Placement Agents a fee in respect of the sale of the Common Stock and
Warrants.
     2. Delivery of the Shares at Closing. The completion of the purchase and
sale of the Offered Securities (the “Closing”) shall take place at a place and
time (the “Closing Date”) to be specified by the Company and the Placement
Agents, in accordance with Rule 15c6-1 promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).
          The Company’s obligation to issue and sell the Offered Securities at
Closing to the Investor shall be subject to the accuracy of the representations
and warranties made by the Investor and the fulfillment of those undertakings of
the Investor to be fulfilled prior to the Closing.
          The Investor’s obligation to purchase the Offered Securities shall be
subject to the condition that the Placement Agents shall not have (a) terminated
the Placement Agency Agreement pursuant to the terms thereof or (b) determined
that the conditions to closing in the Placement Agency Agreement have not been
satisfied.
          Prior to the Closing, the Investor shall remit by wire transfer the
amount of funds equal to the aggregate purchase price for the Units being
purchased by the Investor to an account designated by the Company and the
Placement Agent pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of the date hereof, by and among the Company, the
Placement Agents and JPMorgan Chase Bank, N.A. (the “Escrow Agent”). Such funds
shall be held in escrow until the Closing and delivered by the Escrow Agent on
behalf of the Investors to the Company upon the satisfaction, in the sole
judgment of the Placement Agents, of the conditions set forth in the foregoing
paragraph. The Company and the Placement Agents have agreed to indemnify and
hold the Escrow Agent harmless from and against any and all losses, costs,
damages, expenses and claims (including, without limitation, court costs and
reasonable attorneys fees) (“Losses”) arising under the Escrow Agreement or
otherwise with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. 

 



--------------------------------------------------------------------------------



 



          At the Closing, payment shall be made by, or on behalf of, the
Investor by release of funds by the Escrow Agent and the Company shall
(a) deliver the Offered Shares purchased by the Investor to the Investor through
DTC directly to the account(s) of the applicable DTC Holder as set forth on
Annex II and (b) deliver the Warrants to the Investors at the address set forth
on Annex II.
     3. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Investor, as follows:
     3.1 The issuance and sale of each of the Offered Shares and the Offered
Warrants have been duly authorized by the Company, and the Offered Shares, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable and will not be subject to preemptive or
similar rights. The Warrant Shares have been duly authorized and reserved for
issuance pursuant to the terms of the Offered Warrants, and the Warrant Shares,
when issued by the Company upon valid exercise of the Offered Warrants and
payment of the exercise price, will be duly and validly issued, fully paid and
nonassessable and will not be subject to preemptive or similar rights.
     3.2 This Agreement constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and equitable principles of general applicability.
     4. Representations, Warranties and Covenants of the Investor. The Investor
represents and warrants to the Company as follows:
     4.1 The Investor has received the Company’s base prospectus relating to the
Offered Securities, the free writing prospectus dated the date hereof and the
preliminary prospectus related to the Offering. The Investor acknowledges that
the Investor has received certain additional information regarding the Offering,
including pricing information (the “Offering Information”). Such Offering
Information may be provided to the Investor by any means permitted under the
Securities Act of 1933, as amended, including through a prospectus supplement, a
free writing prospectus and oral communications.
     4.2 The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.
     4.3 The Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Offered Securities and has, in connection with its decision to purchase the
number of Offered Securities set forth on Schedule I to the Agreement, relied
solely upon the registration statement, the prospectus, the free writing
prospectus dated the date hereof and any amendments or supplements thereto and
has not relied upon any information provided by the Placement Agents.
     4.4 The Investor understands that nothing in the registration statement,
the prospectus, the free writing prospectus dated the date hereof and any
amendments or supplements thereto, this Agreement or any other materials
presented to such Investor in connection with the purchase and sale of the
Offered Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and

A-2



--------------------------------------------------------------------------------



 



investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Offered Securities.
     4.5 From and after obtaining knowledge of the sale of the Offered
Securities contemplated hereby, the Investor has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities), and has not
violated its obligations of confidentiality.  The Investor covenants that it
will not engage in any purchases or sales of the securities of the Company
(including Short Sales) or disclose any information about the contemplated
offering (other than to its advisors that are under a legal obligation of
confidentiality) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.  The Investor agrees that it will not use any
of the Units acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to such
Investor of the Offered Securities being purchased and the payment therefor.
     6. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by a nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows: (a) if to the Company, at the
office of the Company, 65 West Watkins Mill Road, Gaithersburg, MD 20878,
Attention: Douglas J. Swirsky, with copies to Hogan & Hartson LLP, 111 S.
Calvert Street, Suite 1600, Baltimore, MD 21202, Attention: Asher M. Rubin,
Esq.; and (b) if to an Investor, at its address on Schedule I hereto, or at such
other address or addresses as may have been furnished to the Company in writing
by such Investor.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience or reference only and shall not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

A-3



--------------------------------------------------------------------------------



 



     11. Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be as effective as original
signatures.

A-4



--------------------------------------------------------------------------------



 



Annex II
GENVEC, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Annex I to the Agreement, please provide us with the following
information:

         
1.
  The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:    
 
       
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):    
 
       
 
       
6.
  DTC Participant Number:    
 
       
 
       
7.
  Name of Account at DTC Participant being credited with the Shares:    
 
       
 
       
8.
  Account Number at DTC Participant being credited with the Shares:    
 
       

